Per Curiam,
The appellant, while in the employ of the appellee, was injured by the falling of a pile of yokes. It does not clearly appear what caused them to fall. That they fell in coñsequence of the failure of the defendant company to do anything it should have done to have prevented their falling nowhere appears. From all that can be gathered from the evidence, their falling was a pure accident, involving no breach of duty on the part of the defendant company to its injured employee. The non-suit having been properly entered for the reason that no negligence had been shown, cannot be disturbed.
Judgment affirmed.